Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael O’Neill on 5/3/2022.

The application has been amended as follows: 

	IN THE CLAIMS

1.  (Currently Amended) An image forming apparatus comprising:
a first conveyance path configured to convey a sheet;
a drawer unit including a second conveyance path for conveying the sheet, after the sheet is handed over from the first conveyance path, and configured to be able to be pulled out;
a power supply configured to supply power to the drawer unit:
a door configured to be able to be opened/closed;
a lock unit which is provided in the drawer unit, which has a locked state in which pulling out of the drawer unit is prohibited in a case where a sheet is spanning the first conveyance path and the drawer unit and an unlocked state in which pulling out of the drawer unit is permitted in a case where a sheet is not spanning the first conveyance path and the drawer unit, and which is configured to maintain the locked state using power supplied to the drawer unit from the power supply, and which is configured not to maintain the locked state when [[the]] a supply of the power is disconnected;
a jam sensor configured to detect a sheet jam; and
a processor configured to, when the sheet jam is detected,
in a case where a sheet is spanning the first conveyance path and the drawer unit, without depending on whether the door is in [[an]] the open state or [[a]] the closed state, maintain the lock unit in the locked state by supplying power to the lock unit via the drawer unit from the power supply, and
in a case where a sheet is not spanning the first conveyance path and the drawer unit, control supplying and disconnecting of power to the drawer unit from the power supply in accordance with whether the door is in a closed state or an open state.

3.  (Currently Amended)  The image forming apparatus according to claim 2, further comprising:
a door sensor configured to sense that the door is in an open state or that the door is in a closed state,
wherein the processor,
in a case where a detection signal indicating that a sheet is spanning the first conveyance path and the drawer unit is being outputted from the first sensor circuit, without depending on a sensing signal that the door sensor outputs, maintains the lock unit in the locked state by supplying power to the drawer unit from the power supply, and
in a case where a detection signal indicating that a sheet is spanning the first conveyance path and the drawer unit is not being outputted from the first sensor circuit, controls supplying and disconnecting of power to the drawer unit from the power supply in accordance with the sensing signal that the door sensor outputs.

13.  (Currently Amended)  An image forming apparatus comprising:
a first conveyance path configured to convey a sheet;
a drawer unit including a second conveyance path for conveying the sheet, after the sheet is handed over from the first conveyance path, and configured to be able to be pulled out;
a power supply configured to supply power to the drawer unit:
a sheet sensor circuit configured to detect a sheet spanning the first conveyance path and the drawer unit;
a door configured to be able to be opened closed;
a door sensor configured to be able to sense opening/closing of the door;
a lock mechanism which is provided in the drawer unit, and configured to prohibit pulling out of the drawer unit in a case where a sheet is spanning the first conveyance path and the drawer unit and configured to permit pulling out of the drawer unit in a case where a sheet is not spanning the first conveyance path and the drawer unit;
a jam sensor configured to detect a sheet jam; and
a processor configured to, when the sheet jam is detected,
in a case where a detection signal indicating that a sheet is spanning the first conveyance path and the drawer unit is being outputted from the sheet sensor, without depending on whether the door is in an open state or a closed state, cause the lock mechanism to prohibit pulling out of the drawer unit by continuing to supply power to the drawer unit from the power supply,
when a detection signal indicating that a sheet spanning the first conveyance path and the drawer unit is eliminated is being outputted from the sheet sensor, cause the lock mechanism to permit pulling out of the drawer unit,
in a case where, after a sheet spanning the first conveyance path and the drawer unit ceases to span the first conveyance path and the drawer unit, the door sensor is outputting a sensing signal indicating that the door was opened, a supply of power to the drawer unit from the power supply is disconnected, and
in a case where the door sensor outputs a sensing signal indicating that the door, which had been open, is closed, to resume supplying of power to the drawer unit from the power supply.

	Claims 1 and 3 were amended to clarify the claims.
	Claim 13 was amended to include allowable subject matter and to clarify the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest a processor configured to, when a sheet jam is detected, in a case where a sheet is spanning a first conveyance path and a drawer unit, without depending on whether a door is in an open state or a closed state, maintain a lock unit in a locked state by supplying power to the lock unit via the drawer unit from a power supply, and in a case where a sheet is not spanning the first conveyance path and the drawer unit, control supplying and disconnecting of power to the drawer unit from the power supply in accordance with whether the door is in a closed state or an open state, in combination with the other limitations of the claim.
Regarding claim 13, the prior art of record and the examiner’s knowledge does not disclose or suggest a processor configured to, when a sheet jam is detected, in a case where a detection signal indicating that a sheet is spanning a first conveyance path and a drawer unit is being outputted from a sheet sensor, without depending on whether a door is in an open state or a closed state, cause a lock mechanism to prohibit pulling out of the drawer unit by continuing to supply power to the drawer unit from a power supply, in a case where, after a sheet spanning the first conveyance path and the drawer unit ceases to span the first conveyance path and the drawer unit, a door sensor is outputting a sensing signal indicating that the door was opened, a supply of power to the drawer unit from the power supply is disconnected, and in a case where the door sensor outputs a sensing signal indicating that the door, which had been open, is closed, to resume supplying of power to the drawer unit from the power supply, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853